Citation Nr: 1705767	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-42 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for chronic sinusitis status post septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Father



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979, from February 1985 to June 1992, and from May 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

The Veteran presented testimony at a Board hearing in October 2016, and a transcript of the hearing is associated with his claims folder.


FINDINGS OF FACT

1.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has obstructive sleep apnea that is due to service.

2.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has allergic rhinitis that is due to service.

3.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has chronic sinusitis status post septoplasty that is due to service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for entitlement to service connection for chronic sinusitis status post septoplasty are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for obstructive sleep apnea, allergic rhinitis, and chronic sinusitis status post septoplasty.

On a Report of Medical History in February 1985 the Veteran reported ear, nose or throat trouble but no sinusitis.  He explained that he had ear trouble as an infant and child.  Examination in February 1985 did not reveal any sinus, nose or sleep disorder.  On a Report of Medical History, dated in April 1992, the Veteran reported ear, nose, or throat trouble.  However, he denied sinusitis.  Upon examination the Veteran was not found to have any sinus disorder.  

In November 1993 the Veteran was noted to have a history of sinusitis.  In March 1996 the Veteran reported that he had a continuing history of sinus problems since the Gulf War.  In a statement dated in November 1996 the Veteran reported that he had continued sinus problems possibly associated with service from the Persian Gulf War.  In a letter dated in March 1996 the Veteran reported that his sinuses have never been the same since the Gulf War.

On a Gulf Registry Questionnaire dated in November 1996 the Veteran reported that he was exposed to smoke from oil well fires, smoke or fumes from tent heaters, CARC (Chemical Agent Resistant Compound), personal pesticide use, a drug used to protect against nerve agents, bathed in or drank water contaminated with smoke or other chemicals, immunization against anthrax, and immunization against botulism.  He reported severe runny nose or congestion of the nose or sinuses that first occurred after the Persian Gulf War but that the symptoms were not present in the prior month.  He reported mild difficulty getting to sleep or staying asleep and mild, awakening feeling tire and worn out after a full night of sleep after the Persian Gulf War.

In July 1997 the Veteran was sent a letter indicated that the Veteran's unit was near a location in March 1991 where rockets were destroyed and that he may have been exposed to a very low level of nerve agents.  A follow up letter dated in December 2000 indicated that it was unlikely that the Veteran was exposed even to very low levels of chemical agent.  

A computed tomography of the head in September 1999 revealed evidence of some mild inflammatory sinus disease within the maxillary sinuses with minimal involvement of the ethmoid and frontal sinus.  

The Veteran was diagnosed with obstructive sleep apnea after a March 2000 sleep study.

In a Report of Medical History dated in July 2001 the Veteran reported sinusitis and ear nose, or throat trouble.

The Veteran was diagnosed with allergic rhinitis in July 2003, during service.  A November 2003 individual sick slip indicated that the Veteran was diagnosed with sinusitis and bronchitis.  In a post-deployment health assessment, dated in March 2004, the Veteran denied runny nose and still feeling tired after sleeping.  He reported being exposed to tent heater smoke.  In April 2004 the Veteran was diagnosed with seasonal allergic rhinitis.  In a Report of Medical History, dated in April 2004, the Veteran reported sinusitis, and ear, nose, or throat trouble.  The Report of Medical Examination for demobilization dated in April 2004 did not reveal any sinus disability, sleep disorder, or nose disorder.  In June 2004 the Veteran was noted to have problems breathing and fatigue while deployed.

The Veteran's spouse has reported that after the Veteran returned from the Persian Gulf rest at night was never relaxing for the Veteran.  She noted that many times she would wake up and wonder if he was going to breathe another breath.  She would nudge him and he would begin to breath normally again.  

The Veteran was afforded a VA medical examination in March 2013 which yielded a diagnosis of allergic rhinitis.  The examiner rendered the opinion that the condition clearly and unmistakably existed prior to service and was aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that Veteran gave a history of exposures in the Gulf region to burning oil wells, gas fumes, blowing sand, burn pits fumes, and exposure to ammunition which could certainly aggravate his well-documented history of allergic rhinitis and sinusitis.  Allergic rhinitis associated with nasal congestion and drainage can result in shortness of breath that is often treated with a short term trial of bronchodilators.  These patients will likely have normal pulmonary function tests and a normal chest x-ray as in the case of the Veteran.

An x-ray of the sinuses in 2013 revealed soft tissue density in the left maxillary sinus that may represent focal mucoperiosteal thickening, polyp or less likely mass.  There was a periosteal thickening in the right maxillary sinus to a smaller degree.  Septum was midline.  There was negative air/fluid level in the paranasal sinuses.  By history the Veteran had surgery of the sinus, but the medial maxillary walls appeared intact and there was no metallic hardware.

The Veteran was afforded a VA medical examination in October 2013.  After examination, with regard to sleep apnea and sinusitis, the examiner rendered the opinion that the condition was less likely than not proximately due to or the result of the Veteran's service-connected GERD.  The rationale was that there was no cited evidence of GERD involvement with respect to the Veteran's chronic sinus and sleep apnea noted in medical treatment records.  In addition, the examiner noted that there was no recognized medical rationale that would ascribe a connection between GERD and seasonal allergies.

A VA medical opinion was obtained in October 2013.  In response to the question of whether allergic rhinitis, chronic sinusitis and obstructive sleep apnea were aggravated beyond natural progression by his service-connected GERD, the examiner responded in the negative.  The rationale provided was that allergic rhinitis was the result of the nasal mucosa being exposed to allergens, prompting an allergic response.  The Veteran's chronic sinusitis was more likely than not due to his allergies, his septoplasty was the result of an anatomic deviation, and obstructive sleep apnea was the result of obstruction.  None of the conditions would be aggravated by gastric secretions.  The examiner noted that there was no anatomic or physiologic explanation for aggravation. 

A VA medical opinion was obtained in December 2013.  The examiner found that the Veteran's disability pattern of allergic rhinitis chronic sinusitis status post septoplasty and obstructive sleep apnea were not an undiagnosed illness, but were diseases with a clear and specific etiology and diagnosis and were less likely as not caused by a specific exposure event experienced during service.  The rationale provided was that the preponderance of the medical evidence does not support allergic rhinitis, chronic sinusitis status post septoplasty and obstructive sleep apnea were a result of Gulf War Environmental hazards.

A magnetic resonance imaging (MRI) scan of the brain was performed in April 2015.  Relevantly, the Veteran was noted to have mild chronic mucosal inflammatory changes within the visualized sinus antra.

Dr. S.B., in a statement dated in November 2016, reported that he had been treating the Veteran for problems of allergic rhinitis, sinusitis, gastroesophageal reflux, sleep apnea, and chronic fatigue issues since 1996.  The provider noted that he had reviewed the Veteran's medical records while he was service in the military.  After review of the service, history, and records, and review of the Veteran's health conditions with his wife, Dr. S.B. concluded that the issues related to injuries/exposures the Veteran  incurred while on active duty in the military and were aggravated by the service-connected conditions.  The conditions resulted and were exacerbated by exposures in the environment and injuries while on active service.  Prior to this military period, the Veteran did not experience issues of chronic sinusitis, reflux, or sleep apnea by his recollection or the recollections of his wife.  The provider noted that it was well known that environmental factors play a large role in sinusitis/chronic sinusitis problems.  Stress and sinus issues can also influence gastroesophageal reflux as well as poor/inadequate sleep which can produce excessive acid production in the gastrointestinal tract.  The provider stated that sleep apnea also comes from an issue in many patients with chronic and recurrent sinus issues due to obstructive sleep apnea issues caused by the chronic inflammation in the upper respiratory tract.  The history of sleep apnea began during his active duty and was easily recognized by his wife upon his return.  

In a treatment note dated in June 2012 the Veteran was noted to have had a septoplasty in 2000.  In a treatment note dated in September 2016 the Veteran was noted to be status post sinus surgery in June 2014.

The Board finds that service connection is warranted for obstructive sleep apnea, allergic rhinitis and chronic sinusitis status post septoplasty.  The Veteran has been diagnosed with obstructive sleep apnea, allergic rhinitis, and sinusitis.  The Veteran has credibly reported that he had sinus symptoms since the Gulf War.  He reported that he was exposed to smoke and fumes, as well as other agents during the Gulf War and that he first had severe runny nose or congestion after the Gulf War.  He further reported that he had difficulty sleeping and awakening feeling tired and worn out after a full night of sleep after the Gulf War.  In June 2004 the Veteran was noted to have problems breathing and fatigue while deployed.  The Veteran's spouse has credibly reported that after the Veteran returned from the Persian Gulf rest at night was never relaxing for the Veteran and that he would stop breathing in his sleep, prompting her to wake him.

The Board acknowledges that after examination in October 2013 the opinion was rendered that the Veteran's sleep apnea and sinusitis were less likely than not proximately due to or the result of the Veteran's service-connected GERD.  The Board further acknowledges that a VA medical opinion dated in December 2013 indicated that the Veteran's allergic rhinitis, chronic sinusitis, and obstructive sleep apnea were less likely as not caused by a specific exposure event experienced in service.  
However, upon VA examination in March 2013 the Veteran was found to have allergic rhinitis.  Although that examiner expressed the opinion in terms of whether the Veteran's allergic rhinitis was aggravated by service, the question posed to the examiner was not framed in terms of aggravation.  Reading the opinion within the context of the entire examination, the Board finds that the opinion supports service connection on a direct basis.  The examiner specifically stated that the Veteran's exposures in service could certainly aggravate his well-documented history of allergic rhinitis and sinusitis.  The Board finds the examiner's reference to aggravation in this particular context could be read to support the conclusion that in-service exposures caused the condition.  

In addition, in November 2016, Dr. S.B. rendered the opinion that the issues related to injuries/exposures the Veteran incurred while on active duty in the military and were aggravated by the service-connected conditions.  The conditions resulted and were exacerbated by exposures in the environment and injuries while on active service.  In rendering the opinion the provider indicated that the Veteran's service treatment records were reviewed as well as his service, history, records, and review of his health conditions with the Veteran's spouse.  Thereafter, the doctor provided a complete rationale for the opinions.

Therefore, as the competent, credible evidence is at least in equipoise that the Veteran's obstructive sleep apnea, allergic rhinitis, and chronic sinusitis status post septoplasty were incurred in service, service connection is granted.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for allergic rhinitis is granted.

Service connection for chronic sinusitis status post septoplasty is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


